IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-51,239-05


                         EX PARTE TONY JEFF BREWER, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. D-1-DC-10-301395-A IN THE 167TH DISTRICT COURT
                            FROM TRAVIS COUNTY


        Per curiam.

                                              ORDER

        Applicant was convicted of two counts of aggravated assault. Applicant, through habeas

counsel, filed this application for a writ of habeas corpus in the county of conviction, and the district

clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

        Applicant contends that his trial counsel provided ineffective assistance at his jury trial.

There is no response from trial counsel in the habeas record. Applicant has alleged facts that, if true,

might entitle him to relief. Strickland v. Washington, 466 U.S. 668 (1984). Accordingly, the record

should be developed. The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM .

PROC. art. 11.07, § 3(d). The trial court shall order trial counsel to respond to Applicant’s claims.

In developing the record, the trial court may use any means set out in Article 11.07, § 3(d).
                                                                                                       2

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant was prejudiced. The trial court may make any other

findings and conclusions that it deems appropriate.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed:         April 21, 2021
Do not publish